Title: To George Washington from Brigadier General John Stark, 10 August 1778
From: Stark, John
To: Washington, George


          
            Albany, August 10, 1778.
          
          Dear General—Your letter of the 5th instant has come to hand by
            express. I am very happy to hear that the disposition of the troops in this department
            will so well agree with your sentiments.
          The posts of Schoharie and Cherry Valley I look upon as exposed to equal danger. For
            that reason I have stationed Colonel Butler at one, and Colonel Alden at the other.
          By the inclosed letters, you will perceive the progress Colonel Butler has made, since
            he took the command at Schoharie; and if he should be
            removed, and form a junction with Colonel Alden’s regiment, I shall find some method to
            remove Colonel Alden, so that Butler may have the command, and Alden be satisfied.
            Concerning the provisions, that have been issued to the State prisoners, upon inquiry, I
            find it to be by some general order a year ago; but I shall stop it until farther
            orders. We are in daily expectation of some important news from you. I am, sir, Your
            humble servant,
          
            JOHN STARK.
          
        